 1   Shanda Y. Lowe, Bar No. 278602
     slowe@fordharrison.com
 2   Tiffany D. Downs, pro hac vice
     tdowns@fordharrison.com
 3   FORD & HARRISON, LLP
     350 South Grand Avenue, Suite 2300
 4   Los Angeles, CA 90071
     Telephone: 213-237-2400
 5   Facsimile: 213-237-2401
     Attorneys for Defendant
 6   SKY CHEFS, INC. GROUP LIFE &
     MEDICAL EXPENSE BENEFITS PLAN;
 7   SKY CHEFS, INC.
 8

 9
                         UNITED STATES DISTRICT COURT
10                     NORTHERN DISTRICT OF CALIFORNIA
11
     ERIC DMUCHOWSKY,                             Case No.: 4:18-cv-01559-HSG
12
                                                  STIPULATED REQUEST FOR
13                      Plaintiff,                EXTENSION OF TIME TO FILE
           v.                                     SELECTION OF ADR PROCESS;
14                                                ORDER THEREON; ORDER
     SKY CHEFS, INC. GROUP LIFE &
15   MEDICAL EXPENSE BENEFITS
     PLAN; SKY CHEFS, INC.; AND
16   CIGNA HEALTH AND LIFE
     INSURANCE COMPANY,
17
                        Defendant.
18

19   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
20   RECORD:
21         The parties in the above-titled action hereby stipulate and respectfully request
22   that the deadline to file a stipulation and proposed order selecting an ADR process,
23   as stated in the Court’s Docket entry number 32, be extended from September 3, 2019
24   to September 13, 2019. This request is made pursuant to Civil Local Rules, Rule 6.
25         Good cause exists for the granting of the extension because, although the
26   parties have discussed possible ADR options, they have been unable to reach a
27   decision due to the unavailability of some of the parties key decision makers. For
28                                                     STIPULATED REQUEST FOR EXTENSION OF TIME TO FILE
                                                              SELECTION OF ADR PROCESS; ORDER THEREON;
                                                                               CASE NO. 4:18-CV-01559-HSG
 1   this reason, the parties stipulate and respectfully request that this Court extend the

 2   deadline to file a stipulation and proposed order selecting an ADR process to

 3   September 13, 2019.

 4         IT IS SO STIPULATED.

 5

 6

 7   DATED: September 3, 2019                        FORD & HARRISON, LLP

 8

 9                                       By:         /s/Tiffany D. Downs
                                                     Tiffany D. Downs, pro hac vice
10                                                   Attorneys for Defendant
                                                     SKY CHEFS, INC. GROUP LIFE &
11                                                   MEDICAL EXPENSE BENEFITS
                                                     PLAN; SKY CHEFS, INC.
12

13
     DATED: September 3, 2019                        KANTOR & KANTOR, LLP
14

15
                                         By:         /s/ Brent Dorian Brehm
16                                                   Brent Dorian Brehm
                                                     Attorney for Plaintiff
17                                                   ERIC DMUCHOWSKY
18

19   DATED: September 3, 2019                        COLE PEDROZA, LLP

20

21                                       By:         /s/ Scott N. Klausner
                                                     Scott N. Klausner
22                                                   Attorneys for Defendant
                                                     CIGNA HELATH & LIFE
23                                                   INSURANCE COMPANY
24

25

26

27
                                                        STIPULATED REQUEST FOR EXTENSION OF TIME TO FILE
                                               -2-             SELECTION OF ADR PROCESS; ORDER THEREON;
28                                                                              CASE NO. 4:18-CV-01559-HSG
                               SIGNITURE ATTESTATION
 1

 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3   this document has been obtained from the other signatories.
 4

 5   DATED: September 3, 2019                        FORD & HARRISON, LLP

 6

 7                                       By:         /s/Tiffany D. Downs
                                                     Tiffany D. Downs, pro hac vice
 8                                                   Attorneys for Defendant
                                                     SKY CHEFS, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                         STIPULATED REQUEST FOR EXTENSION OF TIME TO FILE
                                               -3-              SELECTION OF ADR PROCESS; ORDER THEREON;
28                                                                               CASE NO. 4:18-CV-01559-HSG
 1    ORDER EXTENDING TIME TO FILE SELECTION OF ADR PROCESS

 2        The Parties’ deadline to file a stipulation and proposed order selecting an

 3   ADR process is hereby extended from September 3, 2019 to September 13, 2019.

 4        PURSUANT TO STIPULATION, IT IS SO ORDERED

 5

 6   Date: 9/4/2014
                                          JUDGE HAYWOOD S. GILLIAM, JR.
 7                                        UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                     STIPULATED REQUEST FOR EXTENSION OF TIME TO FILE
                                            -4-             SELECTION OF ADR PROCESS; ORDER THEREON;
28                                                                           CASE NO. 4:18-CV-01559-HSG
